Case 2:17-cv-04518-GEKP Document 155 Filed 07/29/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

AZMI TAKIEDINE, :
Plaintiff : CIVIL ACTION
v. :
No. 17-4318
7-ELEVEN, INC.,
Defendant
ORDER

AND NOW, this Js, of July, 2021, upon consideration of Mr. Takiedine’s Motion
to Lift Stay (Doc. No. 140), which this Court construes as a Motion for Reconsideration of the
Court’s February 22, 2019 Order (Doc. No. 71), 7-Eleven, Inc.’s Response in Opposition (Doc.
No. 141), Mr. Takiedine’s Reply (Doc. No. 143), the materials submitted by the parties for
review during the April 6, 2021 hearing (Doc. Nos. 145 & 146), the April 6, 2021 evidentiary
hearing, 7-Eleven, Inc.’s Supplemental Memorandum (Doc. No. 149), Mr. Takiedine’s
Supplemental Memorandum (Doc. No. 150), 7-Eleven, Inc.’s Supplemental Memorandum
Regarding Enforceability (Doc. No. 152), and Mr. Takiedine’s Supplemental Memorandum
Regarding Enforceability (Doc. No. 153), it is ORDERED that:

1. Mr. Takiedine’s Motion for Reconsideration (Doc. No, 140) is GRANTED.
2. The stay imposed by this Court on February 22, 2019 as to Mr. Takiedine’s
vendor negotiating practices claims is LIFTED.

BY THE £OURT:

 
 
  
   

E.K/PRATTER
UNITED STATES DISTRICT JUDGE
